Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Restriction/Election
Applicant’s election without traverse of the followings in response to election of species requirement is acknowledged:

    PNG
    media_image1.png
    119
    636
    media_image1.png
    Greyscale

Claim 5 do not read on the elected species.
Therefore, claim 5 is withdrawn from further consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. Applicants preserve their right to file a divisional on the non-elected subject matter.
Status of the claims
Claims 1-4 and 6-20 are examined on merits in this office action to the extant it encompasses the elected species.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. Abstract idea) without significantly more.
Step 1: The instantly claimed invention is directed a method of detecting a rare paticle. Therefore, the instantly claimed invention falls into one of the four statutory categories. (Step 1: YES)
ELIGIBILITY STEP 2A; WHETHER A CALIM IS DIRECTED TO A JUDICIAL EXCEPTION. First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A Prong 1
Claim 1 recites the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
Claim 1 recites “assigning a value to the aliquot based on the presence or absence of the rare particle”. 
The limitation is an abstract idea of mathematical concepts and/or mental processes for the following reasons. In this case, the step of assigning a value based on the presence or absence, an the assigning a value can be practically performed in the practitioner’s mind. Furthermore, the broadest reasonable interpretation of assigning a value based on presence or absence of the rare particle can be considered assigning a value which can be practically performed in the mind assisted with pen and paper. Therefore, these limitations recite a mental process. 
Claim 17 recites “ranking the aliquot by assigning a value to the aliquot based on the presence or absence of a complex” and the process of assigning a value can be practically performed in the practitioner’s mind. Claim 20 recites ‘’assigning a first value based on the presence or absence of the first signal ……..assigning a second value to the aliquot based on the presence or absence of the second signal” and the process of assigning a value can be practically performed in the practitioner’s mind and thus the limitations recite a mental process.
 (Step 2A, Prong 1: YES)
Step 2A: Prong 2: 
The Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. Besides the abstract ideas, the claim recites the additional element of directing the flow or collection of the aliquot based on the assigned value. When so evaluated, this additional element represents mere control of flow based on the mentally assigned value. This judicial exception is not integrated into a practical application for the following reasons.
The additional element of does not integrate the recited judicial exception into a practical application for the following reasons. This limitation is recited at a high level of generality. Therefore, directing the flow step does not apply or use the judicial exception in a meaningful way. (Step 2A, Prong 2: NO)
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP 2106.05. The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. The claims recites “directing the flow or collection of the aliquot based on the assigned value.
The additional elements are well-understood, routine, and conventional. This position is supported by Shirasaki et al (Anal Chem. 2006). Shirasake teaches cell sorting wherein direction of the flow or collection or aliquot is changed based on detection over a certain threshold value (i.e. a assigned value; see Fig.3) . Therefore, the above additional elements, when viewed alone and in combination, are not sufficient to amount to significantly more than the recited judicial exception.
Thus, the claims as a whole do not amount to significantly more than the exception itself. (Step 2B: NO) 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shirasaki et al. (Anal. Chem. 2006).
Claims ? are rejected under 35 U.S.C. 102(a1) as being anticipated by Shirasaki et al. (Anal. Chem. 2006).
In regards to claims 1, 3, 4, 6, 7, 12 and 17-19, Shirasaki discloses a cell sorting system and process of cell sorting (Title and Abstract). Shirasaki discloses introducing a aliquot comprising labeled target cells (Abstract) into microchannel of sorting device (Introduction), interrogating the aliquot with an external source of electromagnetic radiation, and based on the absence or presence of fluorescent signal, the direction of the flow to collection channel or waste channel is controlled (Fig. 3).  
Shirasaki does not mention assigning a value to the aliquot based on the presence or absence of the cells and directing the flow, but however, Shirasaki teaches that when the detected fluorescence signals exceeded a predefined threshold (that is an assigned value), the program transmitted a signal via a DA converter to deflect scanner mirror 2 during a predefined time to collect the target cells. Shirasaki teaches that in the absence of a fluorescence signal from the target particles the nonfluorescent specimens is directed to the waste channel but upon detection of a fluorescence signal from the target particles, the waste channel is effectively plugged and redirecting the fluorescent samples to the collection channel.
Therefore, one of ordinary skilled in the art can easily envisage the process of assigning a value is present in the process disclosed by Shirasaki and one of ordinary skilled in the art would also understand from the disclosure that the flow of cells to either collection or waste chamber can be controlled by assigning a threshold value of detection for sorting of desired cells. Shirasaki discloses separation of labeled E.coli cells but however, does not mention about separation of rare cells. However, since the basic concept of labeling of cells with fluorescent label and separation by diverting the flowing the detected cells over a threshold value to collection channel is disclosed by Shirasaki, one of ordinary skilled in the art can easily envisage utilizing the same process for separation of rare cells (as for example cancer cells) by labeling with cancer specific marker and diverting the flow of the detected cancer cells to collection channel based on a assigned threshold value determined for the cancer cells with a reasonable expectation of success. 
In regards to claim 2, Shirasaki disclosed E. coli cells expressing with GFP label and DsRed label but however, does not mention, providing labeled cells by contacting with a detectable label to provide the labeled cells. However, since the basic concept of providing labeled cells for separation based on the detection of the label has been taught by Shirasaki, one of ordinary skilled in the art can easily envisage labeling various cells utilizing specific cell surface markers with the expectation of expanding providing various labeled cells with a reasonable expectation of success.
In regards to claim 13, as disclosed in Fig. 3, the detection step is performed during continuous flow. 
In regards to claim 8-11 and 17-20, Shirasaki discloses separating E coli bacterial cells based on differential labeling (different types of labels), as for example, GFP labeled and DsRed labeled bacterial cells (page 698, 2nd col.). Sarasaki also suggested several types of cells using multichannels and multiplexing the cell sorting channels. One of ordinary skilled in the art can easily understand labeling different cells with different labels, assigning different threshold values for each types of cells and controlling flow based on the detection.
In regards to claims 14-16, injection plurality of samples in different flow channels and keeping the samples partitioned before been detection would be obvious for multiplexing and one of ordinary skilled in the art and various deviations from the process keeping in mind the basic concept as described above would be considered obvious to one of ordinary skilled in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gross et al (Cytometry 1993) discloses flow cytometry for rare cell detection.
Huh et al (Physiol. Meas. 2005) discloses Microfluidics for flow cytometric analysis of cells and particles. Huh discloses optical detection of cells stained with fluorescent dye. Huh teaches that droplets encapsulating cells gets selectively charged depending on the presence of labeled cells and deflected by an electric field to different collectors (Fig.1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1678